199 F.2d 267
COMMISSIONER OF INTERNAL REVENUEv.BAUM et al.
No. 13931.
United States Court of Appeals Fifth Circuit.
October 13, 1952.

Ellis N. Slack, Acting Asst. Atty. Gen., Hilbert P. Zarky, Sp. Asst. to Atty. Gen., Mason B. Leming, Acting Chief Counsel, John M. Morawski, Sp. Atty., Bureau of Internal Revenue, Washington, D. C., for petitioner.
A. E. Brooks, G. W. Parker, Jr., Fort Worth, Tex., for respondent.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard upon the stipulation filed by the parties for a judgment affirming the decision of the Tax Court of the United States in the above entitled and numbered cause, for the reason that the decisions of this Court in Commissioner of Internal Revenue v. Guminski, 5 Cir., 198 F.2d 265, and Commissioner of Internal Revenue v. Gentry, 5 Cir., 198 F. 2d 267, rendered July 24, 1952, were concerned with the same issues of fact and law as in this cause; and in accordance with the stipulation of the parties filed February 1, 1952;


2
On consideration whereof, it is now here ordered and adjudged by this Court in accordance with the stipulation of the parties for judgment, and the stipulation of the parties filed and approved by this Court on February 1, 1952, that the decision of the Tax Court of the United States in the above entitled and numbered cause be, and the same is hereby, affirmed.


3
It is further ordered that a certified copy of the stipulation of the parties for judgment, stipulation of February 1, 1952, and of this judgment be forwarded to the Tax Court of the United States.